Case 1:18-cv-05680-LDH-SJB Document 82-1 Filed 01/15/21 Page 1 of 2 PageID #: 942




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 STEPHEN ELLIOTT
                                    Plaintiff,         DECLARATION IN SUPPORT OF
                      - against -                      NOTICE OF WITHDRAWAL

 MOIRA DONEGAN, and JANE DOES (1–30),
                               Defendants.             No. 1:18-cv-05680




            DECLARATION IN SUPPORT OF NOTICE OF WITHDRAWAL

       I, Joshua Matz, declare and state as follows:

       1.     On October 22, 2018 I filed a Notice of Appearance (ECF 12) on behalf of Moira

              Donegan.

       2.     On October 23, 2019, my appearance was withdrawn (Oct. 23, 2019 Text Order)

              on behalf of Moira Donegan, as I was no longer affiliated with Kaplan Hecker &

              Fink LLP.

       3.     I later rejoined Kaplan Hecker & Fink LLP, and on July 16, 2020 I filed a second

              Notice of Appearance (ECF 68) on behalf of Moira Donegan.

       4.     As of today, January 15, 2021, I will no longer be affiliated with Kaplan Hecker &

              Fink LLP. Therefore, and pursuant to Local Civil Rule 1.4, I respectfully request

              the Court withdraw my individual appearance as counsel for Defendant Moira

              Donegan.
Case 1:18-cv-05680-LDH-SJB Document 82-1 Filed 01/15/21 Page 2 of 2 PageID #: 943




        5.     Defendant Moira Donegan shall continue to be represented by remaining counsel

               of record from Kaplan Hecker & Fink LLP. This withdrawal will not affect this

               action in any way, nor will this withdrawal prejudice Plaintiff.




 Dated: January 15, 2021                             Respectfully submitted,

                                                     /s/ Joshua Matz
                                                     Joshua Matz
